Title: To George Washington from Stephen Moylan, 1 November 1781
From: Moylan, Stephen
To: Washington, George


                  
                     Dear Sir,
                     Camp November 1st 1781
                  
                  It is my duty to Lay before your Excellency the situation of my Regiment as it consists of three field officers—Six Captains and five Lieutenants—they have 94 men to Command.
                  one field officer, one Capt. & two Lieutenants with 48 men are gon to Carolina, the remainder are taking care of some of those capturd horses which will not be fit for Service these four months—if ever—Pensilvania, to which the Regt belongs have hitherto done nothing for it—a Letter from your Excellency to the executive power of that State on this Subject must be of great Service, and if I was permitted to be the bearer of it, I think the Regt may yet be on a respectable footing—I have many reasons for requesting this favor, the principal one is, that my health at this time is very bad indeed, a flush face gives me the appearance of health, whilst an inward fever and an obstinate Dissentry is preying on my vitals,  add to these a total Loss of appetite, such is my condition with respect to health—perhaps the northern Climate may restore it.  shoud that be the case you may be assurd Sir, I shall loose no time in joing the Southern Army.  Col. Armand has got all the horses but 45, Col. White & Col. Baylor devide the arms & accoutrements according to the strenght of their Regiments—I have sufficient for my men, at Lancaster which can be got to the detachment long before the horses can be fit to march—I have not yet got the returns.  When I do the Qr Mr Genl shall be furnished with them—pistols & bridles are very defficient however I think 200 horse can march with General St Clair.  I have the honor to be with ever affectionate wish Dear Sir your obliged H. St
                  
                     Stephen Moylan
                  
               